Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
3. (Currently Amended) The computing device of claim 1 wherein the memory and processor are configured to initially provide the first or second application layer for the client device at logon based upon a macro preference.
5. (Currently Amended) The computing device of claim 1 wherein the memory and processor are configured to simultaneously provide the first and second application layers to the client device.
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
No reference or combination of references were uncovered that would anticipate or obviate the claimed first and second application layers within a virtual machine, wherein the first layer includes a first version of a first virtual application and at least one second virtual application, wherein the second application layer includes a second 
Khalid (US 10,025,927) discloses techniques for detection of malware, wherein a plurality of different versions of a software application are installed within a virtual machine (abstract).  Multiple versions of a particular software application are installed in a guest operating system (Figure 2, step 201), each version of the software application are tested without having to switch to another VM (Id. at step 203), and storing detected anomalous behaviors (Id. at step 206).  Selected versions of the software application may not all be compatible with the same operating system or operating system version (col. 6:1-9).
Huang (US 9,117,079) discloses installing any number of versions of a software application on an operating system and sampling the behavior of each version (abstract).  Multiple versions of the software application are executed (Figure 6, step 218) and a final score is output to evaluate the performance of each version (Id. at step 226).
Dhawan (US 9,753,759) discloses an optimized delivery of application virtualization layers to client computing devices (abstract).  First and second applications virtualization layers comprise respective one or more applications (Id.). 
However, none of the discovered references anticipate or obviate the claimed first and second application layers within a virtual machine, wherein the first layer includes a first version of a first virtual application and at least one second virtual application, wherein the second application layer includes a second version of the first .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB D DASCOMB whose telephone number is (571)272-9993.  The examiner can normally be reached on M-F 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lewis Bullock can be reached on 5712723759.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/JACOB D DASCOMB/Primary Examiner, Art Unit 2199